Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 1 of 13. PageID #: 675




 PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 JUST FUNKY, LLC,                                  )
                                                   )     CASE NO. 5:20-CV-2699
                Plaintiff,                         )
                                                   )
                v.                                 )     JUDGE BENITA Y. PEARSON
                                                   )
 UNIQUE LOGISTICS INTERNATIONAL                    )
 NYC, LLC, et al.,                                 )     MEMORANDUM OF OPINION AND
                                                   )     ORDER
                Defendants.                        )     [Resolving ECF No. 23]




        Pending is Plaintiff’s Motion for a Temporary Restraining Order (TRO). ECF No. 23.

 Plaintiff seeks the release of certain inventory from the possession of the Defendants.

 Defendants1 have filed a memorandum in opposition to Plaintiff’s Motion, ECF No. 28, and

 Plaintiff has filed a memorandum of reply, ECF No. 30. Both sides have attached evidence to

 their filings. The Court has been advised, having reviewed the parties’ papers and evidence and

 having heard argument from the parties. For the reasons that follow, the Motion is granted.

                                           I. Background

        Plaintiff filed this case, and the instant Motion for TRO, because it has reached an

 apparently intractable impasse with Defendants. Plaintiff is a seller of specialty retail items.

 Starting in 2016, Plaintiff hired Defendants to warehouse and distribute its inventory. The

        1
           The Opposition to Plaintiff’s Motion was filed only by Defendant Unique
 Logistics International (NY), LLC. The remaining Defendants have been joined in this
 case, ECF No. 17, but have not yet appeared. See infra, Section III.
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 2 of 13. PageID #: 676




 (5:20-CV-2699)

 parties’ relationship was governed by oral contract for the first few years, until Plaintiff requested

 a written contract in 2019. See ECF No. 17-1. The trouble started in 2020. The precise cause of

 the breakdown in the parties’ relationship is, at this stage in the litigation, not entirely clear, but it

 appears to have started with a former employee of Plaintiff’s named Manish Jain, who is not a

 party to this case. Plaintiff alleges that during the parties’ relationship, Mr. Jain and Defendants

 independently contracted—without Plaintiff’s knowledge—for Mr. Jain, rather than Defendants,

 to maintain Plaintiff’s inventory. When Mr. Jain’s employment was terminated in August 2020

 (it is unclear whether the termination was initiated by Mr. Jain or by Plaintiff), Defendants

 demanded his reinstatement. ECF No. 17 at PageID #: 119.

         Late autumn is an important time of year in the retail market because of certain events

 such as “Black Friday” and “Cyber Monday;” both are traditionally big shopping days. Plaintiff

 alleges that, in an effort to ensure that it would be able to take advantage of the 2020 season, it

 issued a large number of shipping orders to Defendants in October and November. Id.

 Defendants, according to Plaintiff, refused to ship without being paid $80,000 they claimed was

 overdue. Plaintiffs immediately paid, but Defendants still refused, and currently refuse, to ship

 or release the inventory without being paid additional sums, specifically sums owed for storage

 of the inventory. Id. at PageID #: 120-21. Plaintiff values the inventory in Defendants

 possession at over $1,000,000, ECF No. 30-5, while Defendants value it at $465,000, ECF No.

 28 at PageID #: 566.

         Defendants’ position is that Plaintiff owes $48,359 in storage fees, and that Defendants

 are entitled to a lien on the inventory in their possession until this is paid. Id. at PageID #: 564-


                                                     2
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 3 of 13. PageID #: 677




 (5:20-CV-2699)

 65. This is the basis of the current impasse: Plaintiff disputes the storage charges and will not

 pay them to Defendants’ satisfaction, and Defendants refuse to release the inventory until

 Plaintiff pays. In the meantime, the storage charges continue to increase each day. ECF No. 23-

 4 at PageID #: 413. Plaintiff disputes that any of the storage charges are due because it alleges

 that Defendants unjustifiably refused to deliver the inventory and thus should not be in

 possession of it in the first place. ECF No. 23 at PageID #: 387. Plaintiff also, however has

 specific objections to $31,518 of the storage charges. Id. at PageID #: 379-86.

        The parties attempted to resolve their dispute in non-binding arbitration, and the arbitral

 panel issued a preliminary order for interim relief, ordering Plaintiff “(i) to pay [Defendants]

 $16,841, reserving all rights to protest; and (ii) to escrow $31,518 by no later than April 7, 2021.

 Upon the completion of both conditions by [Plaintiff, Defendants are] directed to release the

 goods in question within 48 hours.” ECF No. 23-9 at PageID #: 425. Plaintiff immediately

 complied, using Plaintiff’s counsel’s trust account for the escrow portion. ECF No. 23-10.

 Defendants, to date, have not been satisfied with the arrangement proposed by the arbitral panel;

 hence the current impasse.2

                                      II. Standard of Review

        As recently stated by the United States Court of Appeals for the Sixth Circuit:


        2
           At the Hearing, Defendants objected under Fed. R. Ev. 408 to Plaintiff’s
 introduction of facts related to the parties’ settlement discussions. The Court overruled
 that objection under Fed. R. Ev. 104(a), as the question of whether to issue a TRO is a
 preliminary one, and the Court is typically not bound by the rules of evidence in
 addressing preliminary questions. At any rate, the objection is irrelevant because the
 Court does not rely on any evidence that would by inadmissable under Fed. R. Ev. 408 in
 deciding the instant Motion.

                                                   3
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 4 of 13. PageID #: 678




 (5:20-CV-2699)

        “A district court must balance four factors in determining whether to grant a
        [temporary restraining order3]: ‘(1) whether the movant has a strong likelihood of
        success on the merits; (2) whether the movant would suffer irreparable injury
        absent the injunction; (3) whether the injunction would cause substantial harm to
        others; and (4) whether the public interest would be served by the issuance of an
        injunction.’” Am. Civil Liberties Union Fund of Mich. v. Livingston Cnty., 796
        F.3d 636, 642 (6th Cir. 2015) (quoting Bays v. City of Fairborn, 668 F.3d 814,
        818-19 (6th Cir. 2012)). “These factors are not prerequisites, but are factors that
        are to be balanced against each other.” Overstreet v. Lexington-Fayette Urban
        Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). However, “even the strongest
        showing on the other three factors cannot ‘eliminate the irreparable harm
        requirement.’” D.T. v. Sumner Cnty. Schools, 942 F.3d 324, 326-27 (6th Cir.
        2019) (quoting Friendship Materials, Inc. v. Mich. Brick, Inc., 679 F.2d 100, 105
        (6th Cir. 1982)). “[T]he party seeking a [temporary restraining order] bears the
        burden of justifying such relief.” Livingston County, 796 F.3d at 642 (quoting
        McNeilly v. Land, 684 F.3d 611, 615 (6th Cir. 2012)).

 Memphis A. Philip Randolph Institute v. Hargett, 978 F.3d 378, 385 (6th Cir. 2020). No single

 factor is determinative except that “a finding that there is simply no likelihood of success on the

 merits is usually fatal.” Miles v. Mich. Dept. of Corr., No. 19-2218, 2020 WL 6121438, at *4

 (6th Cir. Aug. 20, 2020) (citing Gonzales v. Nat’l Bd. Of Med. Examiners, 225 F.3d 620, 625

 (6th Cir. 2000)).

                                             III. Notice

        As an initial matter, Defendants argue that Plaintiff has failed to serve process on an

 indispensable party, namely, Unique Logistics International (LAX), LLC (ULI LAX). ECF No.

 28 at PageID #: 561. Plaintiff’s original Complaint only named Unique Logistics International



        3
           This quotation addresses the standard for granting a preliminary injunction.
 But, “[a]s long as there is notice to the other side and an opportunity to be heard, the
 standard for a preliminary injunction is the same as that for a temporary restraining
 order.” Rios v. Blackwell, 345 F. Supp. 2d 833, 835 (N.D. Ohio 2004). Here, Defendants
 received sufficient notice and opportunity to be heard. See infra, Section III.

                                                  4
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 5 of 13. PageID #: 679




 (5:20-CV-2699)

 (NY), LLC. ECF No. 1. Three additional parties, including ULI LAX, were named in the

 Amended Complaint. ECF No. 17. Defendants submit that, “[a]lthough Plaintiff purports to add

 ULI LAX as a party to this action in the Amended Complaint, ULI LAX has not been served with

 a summons and amended complaint in this action.” ECF No. 28 at PageID #: 561. This is a

 problem for the TRO, according to Defendants, because the dispute is between Plaintiff and ULI

 LAX—the written contract is allegedly between Plaintiff and ULI LAX, “Plaintiff is storing

 goods at the ULI LAX warehouse in Los Angeles,” id. at PageID #: 566, and “Plaintiff’s motion

 for a TRO and release of goods must be brought against the party with whom it contracted to

 warehouse the goods,” id. at PageID #: 561.

        Defendants’ argument lacks merit because formal service of process is not a prerequisite

 for the issuance of a TRO. “The notice required by Rule 65 is not equivalent to formal service of

 process. But ‘[t]he notice required by Rule 65(a) . . . implies a hearing in which the defendant is

 given a fair opportunity to oppose the application and to prepare for such opposition.” Salita

 Promotions Corp. v. Ergashev, No. 20-12547, 2020 WL 6707619, at *3 (E.D. Mich. Nov. 15,

 2020) (quoting Hunter v. Hamilton Cty. Bd. of Elections, 635 F.3d 219, 246 (6th Cir. 2011)).

 Here, all of the Defendants—including ULI LAX—were given sufficient notice to prepare for

 and oppose Plaintiff’s Motion. First, Plaintiff alleges in the Amended Complaint, and

 Defendants do not dispute, that Sunandan Ray is the CEO of both the NY and LAX entities, and

 the majority owner and director of Unique Logistics International, Inc. ECF No. 17 at PageID #:

 113. Mr. Ray is also himself a named Defendant. Id. at PageID #: 110. Mr. Ray and, therefore,

 the entities for which he serves as an officer, see Fed. R. Civ. P. 4(h)(1)(B), clearly had sufficient


                                                   5
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 6 of 13. PageID #: 680




 (5:20-CV-2699)

 notice of the TRO and hearing because he was present and, through counsel, vigorously opposed

 the Motion. See Minutes of Proceedings [non-document], April 8, 2020.

                                              IV. Analysis

           Balancing the four factors that govern the adjudication of a motion for TRO, the Court

 finds that Plaintiff’s Motion should be granted. The Court examines each of the factors in turn

 below.

           1. Plaintiff’s Likelihood of Success on the Merits

           Plaintiff presents three general categories of argument as to why it is likely to succeed on

 the merits in this litigation. First, Plaintiff itemizes various reasons why the invoices for the

 storage charges are incorrect. ECF No. 23 at PageID #: 379-86. These arguments cover $31,518

 of the charges. Id. at PageID #: 379. Second, Plaintiff argues that none of the storage charges

 are proper because Defendants, having unjustifiably refused to perform deliveries or release the

 inventory, should not be in possession of any of the inventory in the first place. Id. Finally,

 Plaintiff argues that even if Defendants have a valid lien on some of the inventory (either under

 the written contract or California law), Defendants should be ordered to release the vast majority

 of the inventory because its value so greatly exceeds the claimed storage charges. Id. at PageID

 #: 387.

           Defendants generally argue that they are “willing to transfer the goods to Plaintiff once

 appropriate provisions are made to protect their rights. Plaintiff’s objections to the invoices as

 outlined in counsel’s memorandum are not legitimate and are not supported.” ECF No. 28 at

 PageID #: 564. More specifically, to Plaintiff’s first argument, Defendants respond that their


                                                     6
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 7 of 13. PageID #: 681




 (5:20-CV-2699)

 storage fees are reasonable and consistent with industry standards and the parties’ practices. Id.

 at PageID #: 563-64. Defendants also submit two Declarations on this point. ECF Nos. 28-1,

 28-3. To Plaintiff’s second argument, Defendants respond that Plaintiff has not substantiated its

 claim that Defendants refused to ship any product for Plaintiff, and they argue that they do have a

 valid warehouseman’s lien under either the written contract or California law. ECF No. 28 at

 PageID #: 562, 565. To Plaintiff’s last argument, Defendants assert that the value of the

 inventory is reasonable security for the storage charges, especially because the longer they hold

 the inventory, the higher the charges will become. Id. at PageID #: 566-67.

        The Court finds that Plaintiff is likely to succeed on the merits. This dispute is not only

 about whether the storage fees are correct, but also—at this point, mostly—about the disposition

 of the inventory. See ECF No. 17 at PageID #: 131 (alleging a cause of action for conversion).

 At this early stage of the litigation, on the limited record before the Court, it is admittedly

 difficult to determine which contract governs the parties’ current impasse, be it the written

 agreement or an oral bailment for fee arrangement, as proposed by Plaintiff in its Motion. See

 ECF No. 23 at PageID #: 377-78. Either way, however, Plaintiff has a right to possess and

 control its property.

        Under the written contract, Plaintiff is supposed to deliver goods to Defendants and then

 control what Defendants do with them. ECF No. 17-1 at PageID #: 149 (“[Plaintiff] shall

 provide [Defendants] with written instructions concerning the release or other disposition of




                                                    7
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 8 of 13. PageID #: 682




 (5:20-CV-2699)

 Goods.”). Under a bailment theory, in either Ohio or California,4 the bailor transfers only a

 temporary, possessory interest in the subject of the bailment, and retains the right to reclaim the

 property. See 8 ROBIN C. LARNER, OHIO JURISPRUDENCE, BAILMENTS § 1 (3d ed. 2021) (“[A]

 bailment exists where one person delivers personal property to another to be held for a specific

 purpose with a contract, express or implied, that the property will be returned or accounted for

 when this special purpose is accomplished or retained until the bailor reclaims the property.); 9

 ROMUALDO P. ECLAVEA, CALIFORNIA JURISPRUDENCE, BAILMENTS § 5 (3d ed. 2021) (“Inherent

 in the bailment relationship is the requirement that the property be returned to the bailor, or duly

 accounted for by the bailee, when the purpose of the bailment is accomplished or that it be kept

 until it is reclaimed by the bailor.”).

         Defendants argue that their right to a warehouseman’s lien supersedes Plaintiff’s right to

 possession of its property. Defendants ground their right to a lien in both the written contract and

 California law. ECF No. 28 at PageID #: 565 (citing ECF No. 17-1 at PageID #: 150; CAL. COM.

 CODE § 7209 (West 2007)). Under the contract, however, any “lien is released by delivering the

 Goods and/or payment of the charges.” ECF No. 17-1 at PageID #: 150. The contract does not

 specify that the payment must be made directly to Defendants, without reservation of rights by

 Plaintiff. Plaintiff has satisfied this condition by paying the entire amount claimed either directly


         4
           As the Court has subject matter jurisdiction over this case based on 28 U.S.C. §
 1332(a), it applies the law of Ohio, the state in which it sits. See City of Wyandotte v.
 Consolidated Rail Corp., 262 F.3d 581, 585 (6th Cir. 2001). The parties dispute whether
 Ohio courts would apply Ohio or California law to this dispute. Because the outcome
 would be the same under either state’s law, the Court need not undergo a choice of law
 analysis at this time. See Glidden Co. v. Lumbermens Mut. Cas. Co., 861 N.E.2d 109,
 115 (Ohio 2006).

                                                   8
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 9 of 13. PageID #: 683




 (5:20-CV-2699)

 to Defendants or into escrow. ECF No. 23-10. As for a warehouseman’s lien under California

 law, Plaintiff is correct that Defendants are only entitled to a lien up to the amount of the storage

 fees. Fabrique Innovations, Inc. v. Etiwanda Logistics, Inc., No. 5:20-CV-861-VAP-SHKx,

 2020 WL 5441576, at *3 (E.D. Cal. July 30, 2020) (“[T]he lien is a security against only what

 the bailor owes or may owe for storage and transportation.”). Additionally, Plaintiff has already

 offered Defendants additional security for the claimed storage fees by placing the remaining

 disputed funds into escrow. ECF No. 23-10.

        The Court finds, therefore, that Plaintiff likely has the greater right to possession of the

 inventory, and is therefore likely to prevail on the merits in this case.

        2. Irreparable Harm

        Plaintiff argues that it will suffer irreparable harm because it is losing considerable

 business, and potentially customers, due to its inability to deliver inventory to its customers.

 ECF No. 23 at PageID #: 390; see also ECF No. 30-5. Plaintiff submits that not only are these

 consequences of Defendants’ possession of the inventory potentially irreversible—for example,

 if Plaintiff were to lose a customer—they are also contractually unrecoverable per the written

 contract between the parties. ECF No. 17-1 at PageID #: 150 (“[Defendants] shall not be liable

 for loss of profit or special, indirect or consequential damages of any kind.”). Defendants

 counter that “Plaintiff’s claims are run-of-the-mill breach of contract damages,” which do not

 constitute irreparable harm. ECF No. 28 at PageID #: 569.

        The Court finds that Plaintiff has established that it will suffer irreparable harm in the

 absence of an injunction. “[T]he purpose of a TRO under Rule 65 is to preserve the status quo so


                                                    9
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 10 of 13. PageID #: 684




  (5:20-CV-2699)

  that a reasoned resolution of a dispute may be had.” Procter & Gamble Co. v. Banker’s Trust

  Co., 78 F.3d 219, 226 (6th Cir. 1996). It is true that in one sense a TRO in this case would

  require the status quo to change, by forcing Defendants to release the inventory. In a more

  important sense, however, a TRO will stop the ongoing damage to Plaintiff, thus allowing for a

  reasoned resolution of the parties’ dispute. Plaintiff is incurring more and more damage every

  day it lacks access to its inventory, ECF No. 30-5, and this damage to its ongoing enterprise

  likely cannot be repaired after the fact with money damages. Plaintiff is correct that the contract

  provision it alludes to, if operative and enforceable, would prevent it from collecting any

  consequential damages to compensate it for the profit it is losing each day—the primary source

  of harm it faces in this situation. Additionally, as Defendants themselves noted, the longer they

  hold the inventory, the higher the storage charges will become. ECF No. 28 at PageID #: 567.

  Eventually, absent some intervention, the charges would eclipse the value of the inventory and

  put Plaintiff out of business. Even if this is not an imminent threat, it would be severe

  irreparable harm, which, given the parties’ current impasse, appears to be avoidable only by

  judicial intervention.

          The Court finds, therefore, that a TRO is necessary to prevent irreparable harm to

  Plaintiff and to allow the parties to litigate stable claims on ascertainable facts, rather than the

  current moving target.

          3. Harm to Others

          Plaintiff did not discuss this factor in its brief, but Defendants submit that the issuance of

  a TRO would cause harm to others; specifically, to Defendants. They argue that a TRO would


                                                    10
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 11 of 13. PageID #: 685




  (5:20-CV-2699)

  harm them by depriving them of their duly earned storage fees and warehouseman’s lien. ECF

  No. 28 at PageID #: 569-70. The Court disagrees. Not only has Plaintiff already paid

  Defendants $16,841 of the claimed amount, Plaintiff has also placed the remainder of the

  claimed amount in escrow. ECF No. 23-10. Defendants argue that these funds are submitted

  under protest, and subject to judicial (or arbitral) determination of the validity of the storage fees.

  But Defendants cannot be harmed by not receiving money they are not entitled to. Defendants’

  entire exposure in this situation is covered. The Court finds, therefore, that no others would be

  harmed by the issuance of a TRO.

         4. Public Interest

         Because this is a private, commercial dispute between two companies, the public interest

  is hardly implicated. Defendants argue that the public interest would be harmed by the issuance

  of a TRO because this would undermine California’s warehouseman’s lien system. ECF No. 28

  at PageID #: 570. The Court disagrees. Defendants seek to abuse the warehouseman’s lien

  system by holding as collateral property worth far more than the amount they claim they are due.

  See Fabrique Innovations, Inc., 2020 WL 5441576, at *3. Furthermore, Defendants do not need

  the protection of a warehouseman’s lien because their exposure is entirely covered by the funds

  in escrow. Finally, the Court finds that, if anything, the public interest is best served by the free

  flow of the inventory in commerce and Plaintiff’s customers’ receipt of the goods they have

  ordered. ECF No. 30-5. This factor, too, supports the issuance of a TRO.




                                                    11
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 12 of 13. PageID #: 686




  (5:20-CV-2699)

         5. Balancing

         The factors listed above “are not prerequisites, but are factors that are to be balanced

  against each other.” Hargett, 978 F.3d at 385 (quoting Overstreet, 305 F.3d at 573). On balance,

  the Court finds that Plaintiff’s Motion must be granted. Plaintiff has established a reasonable

  likelihood of success on the merits, and the ongoing harm faced by Plaintiff simply outweighs

  Defendants’ concern over not being paid the claimed storage fees. A TRO is necessary in this

  case to stabilize the situation and allow the parties to reach a reasoned resolution of their dispute.

                                          V. Attorneys’ Fees

         Plaintiff also moves for attorneys’ fees in connection with the litigation before the

  arbitration panel and the instant Motion. ECF No. 23 at PageID #: 391. The Court holds this

  Motion in abeyance pending the conclusion of this case.

                                  VI. Defendants’ Pending Motions

         Pending are Defendants’ Motions to Stay this case pending the outcome of the parties’

  litigation before the arbitration panel, and to correspondingly extend the time to respond to

  Plaintiff’s Amended Complaint. ECF Nos. 21 and 22. The parties agreed at the hearing that

  these Motions should be granted unless a hearing before the Court is necessary to determine if

  the TRO should become a preliminary injunction. Per Fed. R. Civ. P. 65(b)(2), this Order will

  expire fourteen days after entry, i.e., on April 23, 2021, unless the Court, for good cause, extends

  it for another fourteen days. The only way the Order can survive beyond that time is with

  Defendants’ consent.




                                                   12
Case: 5:20-cv-02699-BYP Doc #: 32 Filed: 04/09/21 13 of 13. PageID #: 687




  (5:20-CV-2699)

         The Court, therefore, will grant Defendants’ Motions on the condition that Defendants

  consent to the TRO lasting until fourteen days after this case is reopened. Without Defendants’

  consent, there is no point to staying the case because a preliminary injunction hearing would need

  to be held. Defendants shall notify the Court of their consent, or lack thereof, on or before April

  14, 2021.

                                           VII. Conclusion

         Plaintiff’s Motion for TRO, ECF No. 23, is granted. Defendants are ordered to

  immediately make Plaintiff’s inventory available for pickup and transfer from the facility where

  it is currently housed. This transfer must be accomplished by one week from the date of this

  Order. Pursuant to Fed. R. Civ. P. 65(c)’s requirements, Plaintiff’s counsel will transfer the

  amount currently held in trust to the Clerk of Court by 12:00 p.m. on Monday, April 12, 2021.

  The TRO will take effect upon the posting of this bond. The Court will hold these funds pending

  resolution of the parties’ dispute, which will provide Defendants continued security for the

  storage fees claimed. A preliminary injunction hearing will be held on April 23, 2021, unless

  Defendants notify the Court by Wednesday, April 14, 2021, that they consent to an extension of

  this Order, in which case the Court will stay the case pending the parties’ arbitration, and this

  Order will expire fourteen days after the case is reopened.



         IT IS SO ORDERED.


    April 9, 2021                                 /s/ Benita Y. Pearson
  Date                                          Benita Y. Pearson
                                                United States District Judge

                                                   13
